Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 1 of 11

                                      &9)*#*5"
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 2 of 11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 3 of 11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 4 of 11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 5 of 11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 6 of 11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 7 of 11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 8 of 11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 9 of 11




                                                                         IOF-000011
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 10 of
                                      11
Case 1:18-cv-24100-MGC Document 155-1 Entered on FLSD Docket 02/05/2021 Page 11 of
                                      11




                                                                       IOF-000017
